Citation Nr: 0832375	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as a result of herbicide exposure.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 through 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has chronic 
and progressive peripheral neuropathy, rather than acute or 
subacute peripheral neuropathy.

2.  The veteran's service medical records do not show any 
symptoms of peripheral neuropathy at any time during active 
service.

3.  The veteran's auditory thresholds in each ear are 40 
decibels or greater at 2000, 3000, and 4000 Hertz, and the 
speech audiometry was less than 94 percent, bilaterally.

4.  There is no evidence indicating that the veteran's 
bilateral high frequency sensorineural hearing loss or his 
tinnitus initially manifested in service.


CONCLUSIONS OF LAW

1.  The veteran's peripheral neuropathy was not incurred 
during active service, nor can such incurrence be presumed.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.307(a)(6), 3.309(e) (2007).

2.  The veteran's hearing loss was not incurred during active 
service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.385 (2007).

3.  The veteran's tinnitus was not incurred during active 
service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to establish service connection for 
peripheral neuropathy, hearing loss and tinnitus.  Generally, 
for service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

Peripheral Neuropathy
The veteran contends that he is entitled to presumptive 
service connection for his peripheral neuropathy due to 
herbicide exposure during his active duty Vietnam tour.  His 
service records confirm that he was in the Republic of 
Vietnam from May 1967 through May 1968.  As a result, he is 
presumed to have been exposed during such service to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  

Acute and subacute peripheral neuropathy will be service 
connected if it becomes manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (2007).  So, the question 
becomes whether the veteran's peripheral neuropathy is acute 
or subacute in nature, such that service connection may be 
granted on a presumptive basis.

The medical evidence in this case includes reports from two 
private treating physicians, as well as a VA peripheral nerve 
examination report.

In a September 2003 report, the veteran's family physician 
discussed the veteran's myelopathy of uncertain etiology, and 
noted that the veteran had no family history of specific 
neurologic disease and that post traumatic neurologic disease 
had been ruled out.  The doctor went on to opine that "it is 
at least as likely as not that [the veteran's] myelopathy of 
uncertain etiology is the result of the exposure to Agent 
Orange during the the Vietnam conflict.  Veteran's with 
neurologic diseases of an unusual nature have been identified 
as related to their exposure to Agent Orange on multiple 
occasions."  The Board notes that this physician submitted 
an essentially identical report in February 2006.  

In April 2004, a physician from the Mayo Clinic submitted a 
comprehensive report of treatment and a summary of diagnoses.  
At that time, the veteran was diagnosed with progressive 
neurologic disorder, progressive spastic paraparesis, 
peripheral neuropathy, and painful burning feet.  There was 
no description as to the nature of the peripheral neuropathy 
at that time, but it was discussed as a part of the 
progressive neurologic disorder, rather than as an acute 
illness.

In March 2005, the veteran was afforded a VA examination to 
determine the nature of the veteran's peripheral neuropathy.  
The examiner summarized the medical evidence of record, 
including the September 2003 opinion that the veteran's 
neurologic disease is related to his Agent Orange exposure in 
service.  The examiner went on, however, to note that the 
literature and information published by the federal 
government allows presumptive service connection only for 
acute and subacute transient peripheral neuropathy.  The 
examiner clarified in this report that such peripheral 
neuropathy is defined as a nervous system condition that 
causes numbness, tingling and muscle weakness, affecting only 
the nervous system outside the brain and spinal cord.  The 
examiner went on to observe that the veteran's problem, based 
upon his review of the record, "is both a chronic and 
progressive type problem," and, therefore, "it is not 
likely that it has been associated with Agent Orange 
exposure."

There is simply no evidence in the record suggesting that the 
veteran's peripheral neuropathy is acute or subacute in 
nature such that service connection would be warranted on a 
presumptive basis under 38 C.F.R. §§ 3.307(a)(6)(ii) and 
3.309(e).  Even if it were, the record is devoid of evidence 
showing that the veteran's peripheral neuropathy manifested 
within a year of his last possible exposure to an herbicide 
agent, which would have been May 1968, the time he left the 
Republic of Vietnam.  The veteran's July 2004 informal claim 
noted that he was seen in 1972 for a fever, liver 
dysfunction, and high bilirubin and bilverbin levels.  This 
is four years following his departure from Vietnam, so 
presumptive service connection would not be warranted even if 
evidence of that 1972 treatment was in the record showing 
acute or subacute peripheral neuropathy.  There is simply no 
basis for presumptive service connection in this matter.

The veteran is, nonetheless, entitled to service connection 
on a direct basis if the evidence reveals that his peripheral 
neuropathy initially manifested during his period of active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  
The service medical records were reviewed in full for 
evidence of reported symptoms of peripheral neuropathy during 
service.  The August 1966 and August 1969 entrance and 
separation examination reports are normal.  There is no 
evidence in the treatment notes between entrance and 
separation showing any indication of peripheral neuropathy at 
any time during service.  There is simply no evidence of an 
in service incurrence of this claimed disability.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claim either on a direct, or presumptive basis.

Hearing Loss and Tinnitus
The veteran is also seeking to establish service connection 
for hearing loss and tinnitus.  He was afforded a VA 
examination in February 2005.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
70
75
LEFT
20
25
70
85
90

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 64 percent in the left ear.

Under 38 C.F.R. § 3.385, medical evidence of hearing loss 
requires a showing that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent. The veteran's auditory thresholds in 
each ear are 40 decibels or greater at 2000, 3000, and 4000 
Hertz, and the speech audiometry was less than 94 percent, 
bilaterally. As such, the diagnosis of bilateral high 
frequency sensorineural hearing loss is recognized as a 
current disability according to VA regulation. 

With regard to tinnitus, the veteran described to the 
examiner that he first experienced tinnitus when his head was 
under the barrel of a 50 caliber machine gun when it fired.  
He stated that he noticed tinnitus in both ears after firing 
of the the gun.

The question is whether the veteran's bilateral hearing loss 
and tinnitus are shown by the evidence of record to be 
causally connected to the veteran's active service.

A review of the veteran's service medical records reveals 
that at both his August 1966 entrance examination and his 
August 1969 separation examination, his hearing was within 
normal limits and there was no notation of tinnitus.  There 
is no evidence of treatment during service for symptoms such 
as trouble hearing or ringing in the ears.  And, the only 
evidence of post-service reporting of symptoms regarding 
hearing loss and tinnitus came in the February 2005 VA 
audiological examination report, in which the examiner 
specifically stated that because the veteran's hearing was 
normal at the time of his discharge form the service in 1969, 
"it is unlikely that the veteran's current bilateral high 
frequency sensorineural hearing loss and tinnitus are related 
to military service."

There is simply no evidence in the record suggesting that the 
veteran's hearing loss or tinnitus are related to his active 
service.  While the benefit of the doubt will be given to the 
veteran if there is an approximate balance of positive and 
negative evidence, in this case there is no such balance.  In 
fact, the absence of evidence to support the veteran's claims 
suggests that the preponderance of the evidence is against 
the claims.  Thus, the benefit-of-the-doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; also 
see Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  There is simply no basis upon which 
to grant the veteran's claim.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran a letter in  November 2004 informing him 
of what was necessary to establish his claims, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf.  This letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1).  The requirements of Dingess v. 
Nicholson, supra, e.g., as to potential downstream issues 
such as disability rating and effective date, were addressed 
in a subsequent April 2006 letter.  VA's duty to notify the 
veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, and his post-service private 
treatment records and VA examination reports have been 
associated with the claims folder.  The Board notes that the 
complete Mayo Clinic file has not been associated with the 
claims folder; however, the records available provided the 
information necessary for the VA examiner to determine the 
character of the veteran's peripheral neuropathy, and the 
April 2004 report notes that the initial treatment was in 
1989.  Therefore, the complete file is unnecessary as it will 
not change the outcome of this decision, because it will not 
possibly provide evidence altering the character of the 
disability or showing that it initially manifested in 
service. As such, a remand for these records would 
unnecessarily dely the adjudication of this claim.

The veteran has not notified VA of any additional relevant 
evidence.  VA has done everything reasonably possible to 
assist the veteran. A remand for further development of these 
claims would serve no useful purpose. VA has satisfied its 
duties to notify and assist the veteran and further 
development is not warranted.




ORDER

Entitlement to service connection for peripheral neuropathy, 
including as a result of herbicide exposure, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


